UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLYREPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 oTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File number000-30262 VISUALANT, INCORPORATED (Exact name of registrant as specified in charter) Nevada 90-0273142 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 500 Union Street, Suite 420, Seattle, Washington USA 98101 (Address of principal executive offices) (Zip Code) 206-903-1351 (Registrant's telephone number, including area code) N/A (Former name, address, and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer oAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The number of shares of common stock, $.001 par value, issued and outstanding as ofMay 14, 2015: 169,793,664 shares 1 TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION 3 ITEM 1 Financial Statements (unaudited except as noted) 3 Consolidated Balance Sheets as ofMarch 31, 2015 and September 30, 2014 (audited) 3 Consolidated Statements of Operationsfor the three and six months ended March 31, 2015 and 2014 4 Consolidated Statements of Cash Flowsfor the six months ended March 31, 2015 and 2014 5 Notes to the Financial Statements 6 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operation 22 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 33 ITEM 4 Controls and Procedures 33 PART II OTHER INFORMATION 34 ITEM 1A. Risk Factors 34 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 44 ITEM 5 Other Information 44 ITEM 6 Exhibits and Reports on Form 8-K 44 SIGNATURES 45 2 ITEM 1. FINANCIAL STATEMENTS VISUALANT, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2015 September 30, 2014 ASSETS (audited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $32,000 and $40,750, respectively Prepaid expenses Inventories Refundable tax assets Total current assets EQUIPMENT, NET OTHER ASSETS Intangible assets, net Goodwill Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES: Accounts payable - trade $ $ Accounts payable - related parties Accrued expenses Accrued expenses - related parties Derivative liability - warrants Convertible notes payable Notes payable - current portion of long term debt Total current liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Series A Convertible Preferred stock - $0.001 par value, 50,000,000 shares authorized, 3,500,000 and 0 shares issued and outstanding at 3/31/15 and 9/30/14, respectively - Common stock - $0.001 par value, 500,000,000 shares authorized, 169,793,664 and 168,163,674 shares issued and outstanding at 3/31/15 and 9/30/14, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 VISUALANT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended, Six Months Ended, March 31, 2015 March 30, 2014 March 31, 2015 March 30, 2014 REVENUE $ COST OF SALES GROSS PROFIT RESEARCH AND DEVELOPMENT EXPENSES SELLING, GENERAL AND ADMINISTRATIVE EXPENSES OPERATING LOSS ) OTHER INCOME (EXPENSE): Interest expense ) Other income Gain (loss) on change - derivative liability warrants ) ) Total other income (expense) ) ) INCOME (LOSS) BEFORE INCOME TAXES ) ) ) Income taxes - current (benefit) provision ) ) . NET INCOME (LOSS) NONCONTROLLING INTEREST - - NET INCOME (LOSS) ATTRIBUTABLE TO VISUALANT, INC. AND SUBSIDIARIES COMMON SHAREHOLDERS $ $ ) $ ) $ ) Basic and diluted income (loss) per common shareattributable to Visualant, Inc. and subsidiaries common shareholders- Basic and diluted income (loss) per share $ $ ) $ ) $ ) Weighted average shares of common stock outstanding- basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 4 VISUALANT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended, March 31, 2015 March 31, 2014 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) operating activities Depreciation and amortization Issuance of capital stock for services and expenses - Stock based compensation (Gain) on sale of assets ) ) Gain (loss) on change - derivative liability warrants ) Provision for losses on accounts receivable - Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses ) Inventory Accounts payable - trade and accrued expenses Income tax receivable ) CASH (USED IN) OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of equipment NET CASH PROVIDED BY INVESTING ACTIVITIES: CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds (repayments) from line of credit ) ) Proceeds from sale of preferred stock - Proceeds from notes payable - Proceeds from notes payable- related party - Repayment of convertible notes ) - Proceeds from convertible note - Repayments of capital leases ) ) NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Taxes paid $
